Citation Nr: 0516307	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  96-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back strain with herniated nucleus pulposus at L3-4, L5-S1, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
bilateral plantar fascitiis, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Regular Veterans Association


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from March 1985 to March 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). In 
the May 1995 rating decision, the veteran's claims for 
increased evaluations for low back strain with sciatic 
radiculopathy, evaluated as 20 percent disabling, and 
bilateral plantar fascitiis noncompensably evaluated, were 
denied.  In a May 1996 rating decision, the veteran was 
awarded a 10 percent disability rating for bilateral plantar 
fascitiis effective from April 20, 1994, the date of his 
reopened claim.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claims of entitlement to 
increased disability ratings for low back strain with 
herniated nucleus pulposus at L3-4, L5-S1, and bilateral 
plantar fascitiis, the Board observes that pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq; among the VA's duties is to assist a claimant in 
developing the facts pertinent to his claim, and to notify 
him of the evidence necessary to complete an application for 
benefits. 

A review of the veteran's claims folder shows that although 
the RO sent the veteran a letter in March 2001 in an attempt 
to comply with the notice requirements of the VCAA, 
unfortunately the letter provided to the veteran did not 
adequately inform him of the evidence necessary to 
substantiate his claims for increased evaluations.

In light of these circumstances, the Board has determined 
that further development is required to comply with VA's 
duties under the VCAA and the subsequently codified 
implementing regulations. Accordingly, this case is REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should specifically 
inform the veteran of the 
information and evidence needed for 
his claims of increased disability 
ratings for low back strain with 
herniated nucleus pulposus at L3-4, 
L5-S1, currently evaluated as 20 
percent disabling, and for bilateral 
plantar fascitiis, currently 
evaluated as 10 percent disabling. 
The RO should also review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).   The RO 
should ensure that the appellant has 
been properly advised of (a) the 
information and evidence not of 
record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.    

2.  After completion of the above 
and any additional development 
deemed necessary by the RO, the case 
should be returned to the Board 
after issuance of a supplemental 
statement of the case (if 
necessary).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




